 1   ALEX G. TSE (CABN 1s2348)
     United States dttorney
 2   THOMAS MOORE (ALBN 430s-O78T)
     Assistant United States Attorney
 J   Chief, Tax Division
            450 Golden Gate Avenue, Box 36055
 4           S an Francisco, Californ ia 9 41 02-3 49 5
             Telephone: (415) 436-7 017
 5           FAX: (4ts) 436-7009

 6   Attorneys for the United States of America

 7                                       UNITED STATES DISTRICT COURT

 8                                   NORTHERN DISTRICT OF CALIFORNIA

 9                                                SAN JOSE DIVISION

l0
     UNITED STATES OF AMERICA,                            )   No. CV 17-00040 BLF
11                                                        )
              Petitioner,                                 )
12                                                        )
                                                          )   STIPULATION TO DISMISS
13                                                        )   AND I'PROPOSED] ORDER
     JOSE HERNANDEZ,                                      )
14                                                        )
              Respondent.                                 )
l5                                                        )
                                                          )
t6                                                        )

t7            For the reason that Respondent has produced all the records in his possession or control as

18   required by the surtmonses at issue, it is hereby stipulated between Petitioner, United States of America,

19   and Respondent, Jose Hernandez, that this matter be dismissed without prejudice, each party to bear

20   their own costs and attorney's fees.

21                                                            ALEX G. TSE
                                                              United States Attomey
22

23
                              rt-L3-[g                                             lu
     JOSE HERNANEZ, DDS
24                                                            Assistant United        Attomey
                                                              Chiel Tax Division
25

26            PURSUANT TO STIPULATION, IT IS SO ORDERED.
27

28            1RYHPEHU
     Dated:
                                                              LINITED STATES DISTRICT JUDGE
